Birdsong, Presiding Judge.
Lester Ray Walker appeals his judgment of conviction of trafficking in cocaine and sentence. Motion for new trial was denied and the order entered and filed on September 9, 1991. Appellant filed a late notice of appeal on Friday, October 11, 1991. The record reflects that no motion for an out-of-time appeal was filed.
Defendant’s appeal must be dismissed due to the failure to comply with OCGA § 5-6-38 (a). Austin v. State, 199 Ga. App. 54 (404 SE2d 477); Clay v. State, 194 Ga. App. 354 (391 SE2d 143).

Appeal dismissed.


Beasley and Andrews, JJ., concur.